83511: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-28067: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83511


Short Caption:SIMMONS VS. ROBATCEK (CHILD CUSTODY)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D609167Classification:Civil Appeal - Family Law - Child Custody/Proper Person


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


RespondentSarah A. Robatcek
					In Proper Person
				





Docket Entries


DateTypeDescriptionPending?Document


09/16/2021Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


09/16/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-26788




09/16/2021Notice/OutgoingIssued Notice Regarding Deadlines/Fast Track Child Custody. (SC)21-26790




09/16/2021Notice of Appeal DocumentsFiled Copy of District Court Exhibit List Addendum to NOA Packet Submitted 09/15/2021. (SC)21-26804




09/20/2021Notice of Appeal DocumentsFiled Confidential Civil Cover Sheet (SEALED). (SC)


09/28/2021Notice/IncomingFiled Notice of Withdrawal of Appeal (REJECTED PER NOTICE ISSUED 09/28/21). (SC)


09/28/2021Notice/OutgoingIssued Notice Of Rejection - No Notice Of Appearance (Julio Vigoreaux, Jr.) (SC)21-27887




09/29/2021Notice/IncomingFiled Notice of Appearance of Counsel (Julio Vigoreaux, Jr. as counsel for Appellant). (SC)21-27975




09/29/2021Notice/IncomingFiled Appellant's Notice of Withdrawal of Appeal. (SC)21-27976




09/30/2021Order/DispositionalFiled Order/Voluntary Dismissal. Cause appearing, appellant's motion for a voluntary dismissal of this appeal is granted. "This appeal is dismissed." Case Closed/No Remittitur Issued. (SC)21-28067





Combined Case View